The plaintiff in error, hereinafter called defendant, was convicted in the district court of Garvin county of robbery with firearms, and was sentenced to serve a term of 25 years in the state penitentiary.
The record discloses that at the time charged defendant, with W.R. Calloway, Lawrence Calloway, and Vivian Calloway, with firearms, held up and robbed the First National Bank of Wynnewood, taking from it about $7,590 in cash and some $7,200 in coupon bonds, and some $26,000 in registered bonds.
No briefs in support of the appeal have been filed. Where an appeal is prosecuted to this court upon conviction for a felony, and no briefs in support of the appeal are filed, this court will not search the record to discover some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental error, and if none appear, and the evidence reasonably supports the judgment, it will be affirmed. We have done this, and find that the evidence amply sustains the verdict and judgment, and that no error requiring a reversal is made to appear.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.